DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 3/12/2019 has been entered.
Claim Objections
The following claims are objected to because of the following informalities:  
A double inclusion limitation appears for the following terms that has been cited previously: In claim 1, line 15 for "storage elements"; in claim 3, line 2 and claim 5, line 2 for “at least one group”; in claim 16, line 1 for “an ingestible product”, line 2 for “a storage assembly”, line 3 for “portions”; in claim 22, line 1 for “ingestible product”, in line 2 for “storage”, in line 6 for “subset”, in line 7 for “portion”; in claims 25-26, line 1, for “at least one group”
In claim 1, lines 4, 5, 6, 9 and 13 the term “group” does not property refer to the intended group of the storage elements. Applicant is advised to identify the term “group”, since the scope of the claims is associated with a number of “groups”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 is merely a functional claim since it recites a feature "by what it does rather than by what it is". The limitation “the assignment information is kept secret from the end user” does not set forth a structure that perform the function of “secrecy”. One of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim to keep the information “secret”. Further, the disclosure of this instant application does not provide additional information in overcoming the ambiguity of the claim. Applicant is advised to delete claim 14 or provide sufficient information from the disclosure to indicate a structure and or associated software that keeps the information secret. For further information, please see MPEP 2173.05(g).
Allowable Subject Matter
Claims 1, 3-5, 8-9, 12-13, 15-16, 19, 21-22 and 25-28 allowed.
Claims 10, 14 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Bedore (US 2007/0187424).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754